DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “providing a testing apparatus according to the level height distribution of the electrical terminals, wherein the testing apparatus comprises a base comprising a plurality of electrical contacts, a socket disposed on the base and comprising a plurality of through holes distributed in the socket, a plurality of conductive pins disposed in the through holes and electrically connected to the electrical contacts, and a plurality of conductive pillars connected between the base and the socket; and disposing the integrated circuit package on the testing apparatus, wherein each of the electrical terminals is in temporary electrical connections with one of the conductive pins” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 8, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 9, the prior art of record does not teach claimed limitation: “providing a socket over the base, the socket comprises a bended portion arched over the base to cover the first electrical contacts and the first electrical terminals, the socket comprising first through holes, second through holes, first conductive pins disposed in the first through holes and second conductive pins disposed in the second through holes, wherein the first electrical pins are electrically connected to the first conductive contacts through the first conductive pillars, and the second conductive pins are in combination with all other claimed limitations of claim 9.
Regarding Claims 10 – 15, 19, and 20, the claims are allowed as they further limit allowed claim 9.
Regarding Claim 16, the prior art of record does not teach claimed limitation: “providing a socket over the base, the socket comprises a bended portion arched over the base to cover the portions of the electrical contacts, the socket comprising through holes and conductive pins disposed in the through holes, wherein the electrical pins are electrically connected to the conductive contacts; and disposing the integrated circuit package on the socket such that the electrical terminals are in temporary electrical connections with the electrical contacts, wherein the conductive pins protrude from an upper surface of the socket in different extent to temporarily electrical connect with the electrical terminals located at different level heights” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 and 18, the claims are allowed as they further limit allowed claim 16.

The closest references are found based on the updated search:
Lu et al. (US 2018/0204828 A1) discloses a method of manufacturing a semiconductor structure, comprising: forming a redistribution layer (RDL); forming a conductive member over the RDL; performing a first electrical test through the conductive member; disposing a first die over the RDL; performing a second electrical test through the conductive member; and disposing a second die over the first die and the conductive member (see claim 1).
Ossimitz (US 2014/0203278 A1) suggests an integrated circuit chip, a first group of terminal pads of the chip package electrically connected to the integrated circuit chip, another group of terminal pads of the chip package electrically connected to the integrated circuit chip (see claim 25).
Wang  et al. (US 2014/0167799 A1) teaches providing a probe card assembly electrically connected to a plurality of input/output channels; (b) contacting the probe card assembly with a secondary assembly, the secondary assembly having an interposer electrically connected to one or more wafers each wafer having a device under test, and (c) forcing voltage on ones of the plural input/output channels of the probe card assembly to dissipate charges resident on the wafer to thereby provide electrostatic discharge protection (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 16, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/31/2021